 LAUNDRY OWNERS ASSOCIATION OF GREATER CINCINNATI 543It has been found that the Respondent discriminatorily,and to discourage unionactivity and membership,discharged employees Boston and LaRocca.The TrialExaminer will recommend that the Respondent offer them immediate and fullreinstatement to their former or substantially equivalent positions,without loss ofseniority or other rights and privileges,and make them whole for any loss of paytheymay have suffered by payment to each of them of a sum of money he wouldnormally have earned from the date of the discrimination against him to the dateof the Respondent's offer of reinstatement,less his net earnings during said period,and in a manner consistent with Board policy as set out in F.W. Woolworth Com-pany,90 NLRB289 andCrossett Lumber Company,8NLRB 440.Itwill further be recommended that the Respondent,upon reasonable request,make available to the Board and its agents all payroll and other records pertinentto the analysis of the amounts due asback pay.Since the violations of theAct whichthe Respondent has committed are relatedto other unfair labor practices proscribedby the Act, and thedanger of theircommission in the future is reasonably to be anticipated from its past conduct,the preventive purposes of the Act may be thwarted unless the recommendationsare coextensive with the threat.To effectuate the policiesof the Act,therefore,itwill be recommended that the Respondent cease and desist from infringing inany manner upon the rights guaranteedby the Act.Upon the basis of the foregoing findings of fact,and upon the entire recordin the case,the Trial Examiner makes the following:CONCLUSIONS OF LAW1.InsuranceAgents' InternationalUnion,AFL-CIO,isa labor organizationwithin the meaning of Section 2(5) of the Act.2.By discriminating in regard to the hire and tenure of employment of GeorgeBoston and Frank P. LaRocca,thereby discouraging membership in, and activityon behalf of, the above-named labor organization,the Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8(a)(3)of the Act.3.By interfering with, restraining,and coercing employees in the exercise ofrights guaranteed in Section7 of the Act,the respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a)(1) of theAct.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Laundry Owners Association of Greater CincinnatiandAFL-CIO Laundry and Dry Cleaning International Union, Peti-tioner.Case No. 9-RC-3499.April 1, 1959DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, a hearing was held before Harry David Camp,hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and arehereby affirmed.'Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Rodgers and Fan-ning].1The Intervenor,Laundry, Dry Cleaning and Dye House Workers International Union,Local 248, was permitted to interveneion the basis of its contractual interest.123 NLRB No. 77. 5 '44DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in thiscase, the Board finds :1.The Laundry Owners Association of Greater Cincinnati, here-inafter called the Association, is a group of laundry, dry cleaning,and linen rental service establishments.Some of these employersare corporations,some are partnerships, while still others are singleproprietorships.The Association includes retail establishments,dealing directly with the consuming public, as well as employerswhich provide services to hotels, restaurants, and other businessestablishments.Thus, the latter group is engaged in activities whichare nonretail in character.'The Board has held that where anemployerengagesin both retail and nonretail activities, the non-retail jurisdictional standard will be applied.3Here, during 1957,the Zeigler Towel Supply Co., an Association member, located inCincinnati, Ohio, performed services for customers located in theState of Kentucky in the amount of $159,000.As the Associationhas direct outflow in excess of $50,000, it meets the Board's standardsfor asserting jurisdiction over nonretail enterprises'The Boardfinds that the Association is engaged in commerce within the meaningof the Act and that it will effectuate the policies of the Act for theBoard to assert jurisdiction in this case.2.The Intervenor moved to dismiss the petition on the groundthat the Petitioner is fronting for its Local 248, which has not com-plied with the filing requirements of Section 9(f), (g), and (h) ofthe Act.The Petitioner has issued a charter for Local 248, but thatlocal has held no organizational meetings, has elected no officers,and has received no funds.However, the petition filed herein listsLocal 248 as an affiliate having or soliciting members in the unitinvolved or which will serve such employees in the event the Peti-tioner is certified.The record also shows that the Petitioner re-quested recognition of the Association in the name of Local 248 andthat the Petitioner submitted some authorization cards which desig-nated Local 248 as bargaining representative.Under these circum-stances, while we shall direct an election, we shall issue no certifica-tion to the Petitioner in the event it wins the election, unless Local248 complies with the filing requirements of Section 9(f), (g), and(h) of the Act.Both the Petitioner and the Intervenor exist for the purpose ofdealing with employers on behalf of employees concerning griev-ances, labor disputes, wages, hours, and other conditions of employ-ment.The Board finds that both the Petitioner and Intervenor arelabor organizations within the meaning of the Act, and that bothlabor organizations claim to represent certain employees of theEmployer.2Buesey-WilliamsTire Co.. lve.,122NLRB 1146: J.S.Latta&Sons,114 NLRB 1248.3The T.H. Rogers Lumber Company,117 NLRB 1732.The Board treats all members ofmultiemployer associations as collectively a single employer for jurisdictional purposes.Siemons Mailing Service,122 NLRB 81.4Siemons Mailing Service,supra. LAUNDRY OWNERS ASSOCIATION OF GREATER CINCINNATI 5453.The Intervenor contends that the petition is untimely becauseitwas filed while a valid contract was in force between it and theAssociation.However, the contract here is one of 3 years' duration,terminating on March 31, 1959. The Board has held that a contracthaving a fixed duration will be a bar for only so much of its termas does not exceed 2 years.5As the instant petition was filed onNovember 21, 1958, subsequent to the first 2 years of the contract,we find that the contract does not bar the petition here.The Intervenor further contends that, by reason of certain con-duct hereinafter indicated, it is without adequate funds with whichto prepare for an election and that, under theKearney ct Treckercase,6 the instant petition should be dismissed.The Association hasfiled an interpleader action in the action in the Court of CommonPleas of Hamilton County, Ohio, and pursuant to an order of thatcourt, the Association is now paying into court all moneys collectedfrom the employees of the employer members of the Associationunder the checkoff provisions of the current contract.However,unlike the case inKearneycCTrecker,no rival union has seized fundsof the Intervenor nor has its funds been used to coerce employees.Nor is this a situation where the representation election will deter-mine the disposition of a cash stake, as was the case inKearneycCTrecker.We find that neither the pendency of the interpleaderaction in the State court nor the impounding of the checked-off duesby the court is a bar to the conduct of a free and uncoerced electionin this case.Accordingly, we find that a question affecting com-merce exists concerning the representation of employees of the Em-ployer within the meaning of Section 9(c) (1) of the Act.4.Petitioner seeks a unit composed of "all employees of the Em-ployermembers of the Laundry Owners Association of GreaterCincinnati, including janitors, but excluding all office-clerical em-ployees, watchmen, timekeepers, machinery maintenance employees,firemen, engineers, drivers, salesmen, professional employees andsupervisors as defined in the Act, as amended." The Employercontends that the employees of only those members of the Associa-tion who are in good standing should be included within the unit;the Intervenor contends that, even though the Excelsior LaundryCompany, Crystal Laundry Company, Kays Laundry & Cleaning,Inc., and the Peerless Laundry Co., are no longer Association mem-bers, nonetheless they should be included in the unit found appro-priate here; the Petitioner is willing to represent the employeesof these four employers if the Board should find that they are part ofthe multiemployer bargaining unit.5Pacific CoastAssociationof Pulpand Paper Manufacturers,121 NLRB 990.°Kearney & TreckerCorp. v. N.L.R.B.,210 F. 2d 852(C.A.7) ; Kearney&TreckerCorporation,112 NLRB 69.508889-60-vol. 123'3 6 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDThese four employers participated in the last Association bargain-ing sessions with the Intervenor in 1956.Peerless, Excelsior, andKays resigned from Association membership after these negotiations;Crystal was expelled from the Association for nonpayment of duesinNovember 1958.Crystal,Kays, and Excelsior participated inAssociation bargaining with another labor organization, the Laun-dry Drivers Union, during 1958, even though Excelsior and Kayswere not members of the Association at that time.Kays, Excelsior,and Crystal stated at the hearing that they wished to participate inthe next contract negotiations in which the Association participates.However, as the relationship of these four employers with the Asso-ciation has been terminated and as the Association does not wishto represent them, we shall exclude them from the unit.7Several of the employers in the Association employ part-time help,either on the basis of several hours per day or of a certain day or dayseach week.We find that these employees are regular part-timeemployees and shall include them in the unitsMany of these employers operate retail outlets, employing clerksto receive soiled clothing, to make out sales slips, and to return thefinished laundry and dry cleaning to the customers.The retailclerks have traditionally been excluded from the Association pro-duction unit.The Intervenor, however, contends that those clerkswho work at plant stores and perform such production duties as themarking of clothes in addition to their clerical duties should be in-cluded in the production unit.The Petitioner contends that all retailclerks should be excluded from the unit.The record shows that eventhose clerks who do some clothes marking spend only a very smallpart of their working time in this operation.As their duties andinterests are similar to those of the other retail clerks rather thanto those of production employees, we shall exclude them from theproduction unit .9The Intervenor contends that certain employees of the member-Employers classified as watchmen or janitor-watchmen should beincluded in the unit found appropriate, while the Petitioner contendsthat any employee who spends any part of his time doing guardduties should be excluded from the unit.The evidence shows thatthe employees in question act as "night watchmen" at certain plantsof the employers and in addition do janitorial work during the nighthours when the plants are closed. Some of these watchmen punchclocks and carry weapons while others do not.We find that, even7 Standard Overall Cleaning Co. was permitted to intervene for the limited purpose ofadducing evidence that it is not a member of the Association for collective-bargainingpurposes.While Standard Overall is a memberof the Association,ithas consistentlybargained on an individual basis and intends to do so in the future. Standard maintainsitsmembership in the Association for purposes other than collective bargaining.Accord-ingly,we shall exclude Standard Overall from the unit found appropriate herein.s DixieWax Paper Company,117 NLRB 548, 550.0Walter andShirleyCohen,d/b/a Tower Cleaners,97 NLRB 376. LAUNDRY OWNERS ASSOCIATION OF GREATER CINCINNATI 547though these watchmen spend part of their time doing janitorialwork, they are guards within the meaning of Section 9(b) (3) of theAct.We shall therefore exclude these employees from the unit foundappropriate.10The Intervenor further contends, contrary to Petitioners, that thefollowing individuals or categories should not be excluded as super-visors because they spend substantial portions of their time doingproduction work in addition to their supervisory duties : (a) Therouters at Modern Dry Cleaners and Launderers who assign jobsand direct the work of the employees under them; (b) Letha Griffin,pressroom "supervisor" at the Abbot Linen Supply Company, whohas authority to make effective recommendations as to hiring anddischarge of employees; (c) Roy Cope and Louise Ware who are incharge of the dry cleaning and laundry departments, respectively,atMaster Launderers and Cleaners, Inc., both have authority to hireand discharge employees; (d) Martha Duwel, who is in charge ofthe mangle department at the Domestic Laundry, assigns and directsthe work of the five employees under her, who work at a locationin the plant separate from the other production employees, and hasauthority to grant time-off to employees in her group; (e) CliffordBrown, who is "foreman" at the Superior Laundry and Towel Sup-ply Co., is in charge of a plant having approximately 45 productionemployees and assigns and directs all work and adjusts grievancesof these employees.Even though some of the personnel noted abovein this paragraph perform some production work, we find that allare supervisors within the meaning of the Act, and we shall excludethem."Accordingly, we find that the following employees of the Employ-ers listed in Appendix A working at the locations shown in AppendixA constitute a unit appropriate for collective bargaining within themeaning of Section 9(b) of the Act:All employees, including janitors, and regular part-time employees,but excluding all office-clerical employees, watchmen, janitor-watch-men, timekeepers, machinery maintenance employees, firemen, engi-neers, drivers, salesmen, retail clerks, professional employees, therouters atModern Dry Cleaners and Launderers, the pressroomsupervisor at the Abbot Linen Supply Co., the individual in chargeof the dry cleaning department at Master Launderers and Cleaners,Inc., the floor lady in charge of the laundry department at MasterLaunderers and Cleaners, Inc., the individual in charge of the mangledepartment at the Domestic Laundry, the foreman in charge of theplant at Superior Laundry and Towel Supply Co., and all othersupervisors as defined in the Act.[Text of Direction of Election omitted from publication.]10Walterloro ManufacturingCo., 106 NLRB 1383, 1384."The Woodman Company, Inc.,119 NLRB 1784, 1785. 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX A1.Abbott Laundry Company, 29 Back Street, Cincinnati, Ohio2.Abbot Linen Supply Company, 29 Back Street, Cincinnati, Ohio3.Astor Launderers, 3912 Reading Road, Cincinnati, Ohio4.George D. Luechauer, d/b/a Alpha Linen Service, 708 Richmond,Cincinnati, Ohio5.American Linen Supply Company, 2136 Reading Road, Cincin-nati, Ohio6.Crown Laundry Company, Inc., 1056 Water Works Road, New-port,Kentucky7.Bernard H. Berding, d/b/a Domestic Laundry, 1407 Denman,Reading, Ohio8.Fame Laundries, Inc., 227 Court Street, Covington, Kentucky9.L.Harrison and H. Kulback, d/b/a Home Laundry, 1314Wheeler St., Covington, Kentucky10. Imperial Laundry Service, Inc., 4533West Mitchell Avenue,Cincinnati, Ohio11.Mariemont Laundry, Inc., 5601 Wooster Pike, Mariemont, Ohio12.Master Launderers and Cleaners, Inc., 1646 Hoffner St., Cincin-nati, Ohio13.E. George Emmick, George L. E. Emmick, and Robert H. Em-mick, d/b/a Modern Dry Cleaners and Launderers, 3112 Syra-cuse, Cincinnati, Ohio14.New Way Linen Supply Co., 526 Livingston, Cincinnati, Ohio15.Progress Launderers and Dry Cleaners, Inc., Vine St. and De-Camp St., Cincinnati, Ohio166.Superior Laundry and Towel Supply Co., 1901 Western Ave.,Cincinnati, Ohio17.Walnut Hills Laundry Co., 1022 Foraker Avenue, Cincinnati,Ohio18.Ziegler Towel Supply, 2020 Dunlap, Cincinnati, OhioUniversal Producing CompanyandDistrict Lodge 105, Inter-nationalAssociation ofMachinists,AFL-CIO,Petitioner.Case No. 18-RC-3669.April 1, 1959SUPPLEMENTAL DECISION AND CERTIFICATION OFRESULTS OF ELECTIONPursuant to a Decision and Direction of Election1issued by theBoard on September 10, 1958, an election by secret ballot was con-ducted on October 1, 1958, under the direction and supervision ofIUnpublished.123 NLRB No. 67.